Action No. 1 and Action No. 2 are actions to recover damages for the wrongful death of two passengers in a motor vehicle against the administratrix of the owner and operator of the motor vehicle and the contractor engaged in the construction of a State highway. Action No. 3 is an action to recover damages for the wrongful death of the owner and operator of the motor vehicle against said contractor. Pursuant to the stipulation of the parties the eases were ordered to be tried together, as provided for by section 96-a of the Civil Practice Act. The appeal is from (1) an order denying a motion by the contractor, under rule 106 of the Rules of Civil Practice, to dismiss the complaints, and (2) an order granting motions by the administrators to examine the contractor before trial. Orders affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta and Hallinan, JJ., concur; Wenzel, J., not voting.